Exhibit 4(e)1 ENTERGY LOUISIANA, LLC (successor to Entergy Louisiana, Inc.) TO THE BANK OF NEW YORK MELLON (formerly The Bank of New York) (successor to Harris Trust Company of New York) AND STEPHEN J. GIURLANDO (successor to Mark F. McLaughlin) As Trustees under Entergy Louisiana, LLC’s Mortgage and Deed of Trust dated as of April 1, 1944 Sixty-sixth Supplemental Indenture Providing among other things for First Mortgage Bonds, 5.40% Series due November 1, 2024 (Seventy-first Series) Dated as of November 1, 2009 SIXTY-SIXTH
